Exhibit 10.2

AUXILIUM PHARMACEUTICALS, INC.

2004 EQUITY COMPENSATION PLAN

RESTRICTED STOCK GRANT AGREEMENT

Auxilium Pharmaceuticals, Inc. (the “Company”) has granted you a restricted
stock award under the Auxilium Pharmaceuticals, Inc. 2004 Equity Compensation
Plan, as amended (the “Plan”). The terms of the grant are set forth in the
Restricted Stock Grant (the “Grant”) provided to you. The following provides a
summary of the key terms of the Grant; however, you should read the entire
Grant, along with the terms of the Plan, to fully understand the Grant.

SUMMARY OF RESTRICTED STOCK GRANT

 

Grantee:                                         
                                              Date of Grant:  
                            , 2007   Total Number of Shares Granted:  
                                Vesting Schedule*:                           
      

--------------------------------------------------------------------------------

* Unless the Committee (as defined in the Grant) determines otherwise, the
Grantee must be employed by, or providing service to, the Employer (as defined
in the Plan) on the applicable date for the restricted stock grant to vest.



--------------------------------------------------------------------------------

AUXILIUM PHARMACEUTICALS, INC.

2004 EQUITY COMPENSATION PLAN

RESTRICTED STOCK GRANT

This RESTRICTED STOCK GRANT, dated as of                     , 2007 (the “Date
of Grant”), is delivered by Auxilium Pharmaceuticals, Inc. (the “Company”) to
                         (the “Grantee”).

RECITALS

A. The Auxilium Pharmaceuticals, Inc. 2004 Equity Compensation Plan, as amended
(the “Plan”), provides for the grant of restricted stock in accordance with the
terms and conditions of the Plan.

B. The Compensation Committee (the “Committee”) of the Board of Directors [or,
for Director grants, the Board of Directors; all committee references to be
changed accordingly] of the Company has decided to make a restricted stock grant
as an inducement for the Grantee to promote the best interests of the Company
and its stockholders. The Grantee may receive a copy of the Plan by contacting
                             at                             .

NOW, THEREFORE, the parties to this restricted stock grant agreement (this
“Agreement”), intending to be legally bound hereby, agree as follows:

1. Restricted Stock Grant. Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants to the Grantee         
shares of common stock of the Company, subject to the restrictions set forth
below and in the Plan (“Restricted Stock”). Shares of Restricted Stock may not
be transferred by the Grantee or subjected to any security interest until the
shares have become vested pursuant to the Agreement and the Plan.

2. Vesting and Nonassignability of Restricted Stock.

(a) The shares of Restricted Stock shall become vested, and the restrictions
described in Sections 2(c) and 2(d) shall lapse, according to the following
vesting schedule, if the Grantee continues to be employed by, or provide service
to, the Employer (as defined in the Plan) from the Date of Grant until the
applicable vesting date:

 

Vesting Date

  

Vested Shares

 

  

 

 

  

 

 

  

 

 

  

 

 

-1-



--------------------------------------------------------------------------------

The vesting of the Restricted Stock shall be cumulative, but shall not exceed
100% of the shares underlying the Restricted Stock. If the foregoing schedule
would produce fractional shares, the number of shares that vest shall be rounded
down to the nearest whole share.

(b) [Notwithstanding the provisions in subsection (a) above, if a Change of
Control (as defined in the Plan) occurs while the Grantee is employed by, or
providing service to, the Company, the Restricted Stock shall automatically
become immediately vested in full.] [Optional.]

(c) If the Grantee’s employment or service with the Employer terminates for any
reason before the Restricted Stock is fully vested, the shares of Restricted
Stock that are not [then vested / vested as of the end of the severance period
set forth in that certain Employment Agreement between Grantee and the Company
dated as of                             ] shall be forfeited and must be
immediately returned to the Company[, and the Company shall pay to the Grantee,
as consideration for the return of the non-vested shares, the lesser of
$             per share or the Fair Market Value (as defined in the Plan) of a
share on the date of the forfeiture, for each returned share].

(d) During the period before the shares of Restricted Stock vest (the
“Restriction Period”), the non-vested Restricted Stock may not be assigned,
transferred, pledged or otherwise disposed of by the Grantee, except as
permitted under the Plan or by the Committee. Any attempt to assign, transfer,
pledge or otherwise dispose of the shares of Restricted Stock contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the shares, shall be null, void and without effect.

3. Issuance of Certificates.

(a) Stock certificates representing the Restricted Stock may be issued by the
Company and held in escrow by the Company until the Restricted Stock vests, or
the Company may hold non-certificated shares until the Restricted Stock vests.
Unless the Committee determines otherwise, during the Restriction Period, the
Grantee shall receive any cash dividends with respect to the shares of
Restricted Stock, may vote the shares of Restricted Stock and may participate in
any distribution pursuant to a plan of dissolution or complete liquidation of
the Company. In the event of a dividend or distribution payable in stock or
other property or a reclassification, split up or similar event during the
Restriction Period, the shares or other property issued or declared with respect
to the non-vested shares of Restricted Stock shall be subject to the same terms
and conditions relating to vesting as the shares to which they relate.

(b) When the Grantee obtains a vested right to shares of Restricted Stock, a
certificate representing the vested shares shall be issued to the Grantee, free
of the restrictions under Section 2 of this Agreement.

(c) The obligation of the Company to deliver shares upon the vesting of the
Restricted Stock shall be subject to all applicable laws, rules, and regulations
and such approvals by governmental agencies as may be deemed appropriate to
comply with relevant securities laws and regulations.

 

-2-



--------------------------------------------------------------------------------

4. Change of Control. [Except as provided in Section 2(b) herein,] the
provisions of the Plan applicable to a Change of Control shall apply to the
Restricted Stock, and, in the event of a Change of Control, the Committee may
take such actions as it deems appropriate pursuant to the Plan.

5. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant of the Restricted
Stock is subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(a) rights and obligations with respect to withholding taxes, (b) the
registration, qualification or listing of the shares, (c) changes in
capitalization of the Company and (d) other requirements of applicable law. The
Committee shall have the authority to interpret and construe the Restricted
Stock pursuant to the terms of the Plan, and its decisions shall be conclusive
as to any questions arising hereunder.

6. Withholding. The Employer may require that the Grantee or other person
receiving the Restricted Stock pay to the Employer, or make other arrangements
satisfactory to the Company to provide for the payment of, any federal, state,
local or other taxes that the Employer is required to withhold with respect to
the grant or vesting of the Restricted Stock, or the Employer may deduct from
other wages paid by the Employer the amount of any withholding taxes due with
respect to the Restricted Stock. Subject to Committee approval, the Grantee may
elect to satisfy any tax withholding obligation of the Employer with respect to
the Restricted Stock by having shares withheld up to an amount that does not
exceed the minimum applicable withholding tax rate for federal (including FICA),
state, local and other tax liabilities.

7. No Employment or Other Rights. The grant of the Restricted Stock shall not
confer upon the Grantee any right to be retained by or in the employ or service
of the Employer and shall not interfere in any way with the right of the
Employer to terminate the Grantee’s employment or service at any time. The right
of the Employer to terminate at will the Grantee’s employment or service at any
time for any reason is specifically reserved.

8. Assignment by Company. The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries, and affiliates. This Agreement may be assigned by the
Company without the Grantee’s consent.

9. Applicable Law. The validity, construction, interpretation and effect of this
instrument shall be governed by and construed in accordance with the laws of the
State of Delaware without giving effect to the conflicts of laws provisions
thereof.

10. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the President at the corporate headquarters
of the Company, and any notice to the Grantee shall be addressed to such Grantee
at the current address shown on the payroll of the Employer, or to such other
address as the Grantee may designate to the Employer in writing. Any notice
shall be delivered by hand, sent by telecopy or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage prepaid,
in a post office regularly maintained by the United States Postal Service.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

 

AUXILIUM PHARMACEUTICALS, INC.

By:

 

 

I hereby accept the Restricted Stock described in this Agreement, and I agree to
be bound by the terms of the Plan and this Agreement. I hereby further agree
that all of the decisions and determinations of the Committee shall be final and
binding.

 

Grantee:  

 

Date:  

 

 

-4-